Exhibit 10.80 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT ("Agreement") is effective as of January 1, 2008 (the "Effective Date"), by and between Imaging Diagnostic Systems, Inc. (“IDSI”), a Florida corporation having a place of business at 6th Court, Plantation, FL 33313, Fax Number: 954-581-0555, and Tim Hansen (“HANSEN”), having an address of Waite Hill, Ohio. WITNESSETH: WHEREAS, test IDSI manufactures, markets, sells and distributes the Computed Tomography Laser Mammography (CTLM®) system and related accessories (collectively, the “Products”); WHEREAS, HANSEN is the Company’s CEO and wishes to retire from that position as of the Effective Date; WHEREAS, following his retirement, HANSEN desires to provide consultation and advice to IDSI regarding the medical imaging business, the management of IDSI resources and the transition to a new CEO; and WHEREAS, IDSI desires to contract with HANSEN for the proposed services in accordance with the terms of this Agreement. NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree that the foregoing recitals are true and correct and further agree as follows: 1.Services.HANSEN shall provide IDSI with such consulting assistance and advice as IDSI shall reasonably request from time to time on a part-time basis (the “Services”). 2.Term.This Agreement shall continue for 9 months beginning on the Effective Date, unless terminated earlier under Section 3. 3.Termination. a.Either party may terminate this Agreement at any time, without cause, effective on 60 days notice to the other party. b.Termination of this Agreement for any reason shall immediately terminate HANSEN’S obligation to provide Services to IDSI and terminate IDSI's obligations to compensate HANSEN for Services, except as provided in Section 4.All other rights, obligations, warranties and representations shall survive termination of this Agreement. 4.Remuneration. a.As compensation for Services provided under Section 1 of this Agreement, IDSI shall pay HANSEN a retainer of $10,000 per month commencing on the Effective Date and the first day of each month thereafter until the Agreement is terminated. b.HANSEN will receive compensation under his current IDSI employment agreement, including payment for all unused vacation time, through December 31, 2007. c.In consideration of this Agreement, IDSI agrees to grant to HANSEN on the Effective Date the option to purchase 500,000 shares of its common stock which was scheduled to be granted on January 18, 2008, pursuant to Section 3 of his employment agreement. d.IDSI agrees to pay for HANSEN’S reasonable business travel expenses, health insurance and a $1 million life insurance policy naming Dotty Hansen as beneficiary during the term of this Agreement. e.Notwithstanding the foregoing, IDSI shall reimburse HANSEN for all necessary and reasonable expenses, and in particular all phone and communications expenses incurred in performing the Services, and HANSEN shall submit periodic invoices for the expenses and IDSI shall pay such invoices within 20 days. 5.Compliance with Law.Each party shall at all times during the term of this Agreement perform and accept the Services and otherwise act in compliance with any applicable laws, rules and regulations. 6.Relationship.This Agreement does not make either party the employee, agent or legal representative of the other for any purpose whatsoever.Neither party is granted any right or authority to assume or to create any obligation or responsibility, express or implied, on behalf of or in the name of the other party.In fulfilling its obligations pursuant to this Agreement, each party shall be acting as an independent contractor.IDSI shall not have the right to, and shall not, control the manner or prescribe the method by which the Services are performed by HANSEN except as specifically set forth hereunder. 7.Assignment.HANSEN shall not have the right to assign or otherwise transfer his rights and obligations under this Agreement except with the prior written consent of IDSI. IDSI may assign or transfer its rights under this Agreement to a successor corporation or to an affiliate. 8.Notices.Notices permitted or required to be given hereunder shall be deemed sufficient only if in writing and: a.Given by hand delivery or by registered or certified mail, postage prepaid, addressed to the respective addresses of the parties as first written above or at such other addresses as the respective parties may designate by like notice from time to time.Notices so given shall be effective upon (a) receipt by the party to 2 which notice is given, or (b) on the fifth business day following the date such notice was posted, whichever occurs first; or b.Given by fax to the respective parties at the fax number first written above, or at such other number as the respective parties may designate by like notice from time to time.Notices so given shall be effective upon receipt by the party to which notice is given, and a fax transmission receipt evidencing successful transmission of the fax according to this Section shall be sufficient documentation to establish receipt by the receiving party. 9.IDSI Identity. HANSEN hereby represents, warrants and covenants that he will maintain and promote
